COURT OF APPEALS OF VIRGINIA


              Present: Senior Judges Clements, Haley and Petty
UNPUBLISHED



              JAMES REID
                                                                                MEMORANDUM OPINION ∗
              v.      Record No. 0948-21-2                                          PER CURIAM
                                                                                    JULY 5, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF PRINCE GEORGE COUNTY
                                               Daniel T. Balfour, Judge

                                (Amanda Nicole Mann, on brief), for appellant. Appellant
                                submitting on brief.

                                (Jason S. Miyares, Attorney General; Rebecca M. Garcia, Assistant
                                Attorney General, on briefs), for appellee. Appellee submitting on
                                briefs.


                      Counsel for James Reid, appellant, filed a brief on his behalf accompanied by a motion for

              leave to withdraw in accordance with Anders v. California, 386 U.S. 738, 744 (1967). A copy of

              that brief has been furnished to appellant with sufficient time for him to raise any matter that he

              chooses. On appeal, appellant, through counsel, argues that the trial court erred when it

              convicted him of assault and battery of a corrections officer. He also appears to argue, pro se, that

              his not guilty plea was unknowingly and unintelligently given because the trial court failed to ask

              him questions pertaining to his constitutional rights and his preparedness for trial. Additionally, he

              argues that he received ineffective assistance of counsel at trial.

                      We have reviewed the parties’ pleadings, fully examined the proceedings, and determined

              the case to be wholly without merit as set forth below. Thus, the panel unanimously holds that oral

              argument is unnecessary. See Code § 17.1-403(ii)(a); Rule 5A:27(a).


                      ∗   Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,

73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

doing so, we discard any of appellant’s conflicting evidence, and regard as true all credible evidence

favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Gerald, 295 Va. at 473.

       On August 12, 2021, appellant appeared before the Circuit Court of Prince George County

for a trial by judge. Appellant was charged with assault and battery of a Department of Corrections

employee and abduction in violation of Code §§ 18.2-57(C) and 18.2-47. He pled not guilty to each

offense. A voir dire not guilty form was presented to the trial court and, after placing appellant

under oath, the court reviewed the form with appellant. Appellant affirmed that he had reviewed the

questions with his attorney, had understood each question before answering it, and had answered

each question truthfully. Appellant acknowledged that he had plead not guilty freely and

voluntarily and that he wished for a judge to try the case. He attested that he had given his attorney

the names of witnesses and that they were present and confirmed that he was ready for trial.

Defense counsel made a motion to exclude witnesses, which the trial court granted. The trial court

asked if there were any other pretrial motions and defense counsel responded that there were not

and that her “only witness is another inmate who is in lockup, so he is properly excluded.”

       Lieutenant Charlene Jones testified that she worked for the Riverside Regional Jail in the

Office of Professional Review and that she keeps and maintains video records of incidents that

occur at the jail. Lieutenant Jones became aware of an incident that occurred on April 28, 2020 in




                                                 -2-
housing unit two bravo and made a DVD of the incident.1 On cross-examination Lieutenant Jones

admitted that she only interviewed Corporal Mayes during her investigation of the incident.

        On April 28, 2020, Corporal S. Mayes and Officer Jebon Dabney were on duty and in

uniform displaying their badges of authority in housing unit two bravo at the jail. At that time, they

were distributing Ramadan trays to inmates. Corporal Mayes explained that Ramadan trays are

meals which are specifically prepared for Sunni and Nation of Islam inmates. As Corporal Mayes

distributed trays, Officer Dabney opened the cell doors from the control station in the center of the

pod.

        Corporal Mayes went to cell twenty-four where appellant and Watford2 were housed and

delivered a Ramadan tray to appellant. Appellant was supposed to receive a Nation of Islam

Ramadan tray with a lunch bag; however, appellant’s tray did not have a bag. When appellant

informed Corporal Mayes that there was no bag on his tray, Corporal Mayes advised appellant that

he would investigate it after he had finished serving all the trays. Later Corporal Mayes discovered

that Nation of Islam bags were mislabeled as Sunni bags, and he went back to appellant’s pod to

deliver the bag. While Corporal Mayes looked for the bags, Officer Dabney observed appellant toss

his tray at the cell door.

        When Corporal Mayes returned to appellant’s cell, he noticed that food covered the glass

window. He directed Officer Dabney to open the cell door so that he could ensure that appellant

was safe. When the cell door opened appellant was sitting on a stool in the middle of the room.

Corporal Mayes attempted to give appellant the bag, but appellant did not take if from him, so he

put the bag on the sink and started to exit the cell.



        1
         The Court was unable to view Commonwealth’s Exhibit 1, which according to the
transcript is surveillance footage of the incident.
        2
            During his testimony, Corporal Mayes could only remember inmate Watford’s surname.
                                               -3-
        Contemporaneously, appellant walked towards the cell door. Corporal Mayes told appellant

he could not leave the cell to which appellant responded that he wanted to speak to the sergeant.

Corporal Mayes reiterated that he could not immediately speak with a sergeant. Appellant,

however, continued approaching, so Corporal Mayes pushed appellant backwards into the cell.

Corporal Mayes explained that he pushed appellant back because he was attempting to secure the

door.

        Appellant struck Corporal Mayes on the right side of his face. Corporal Mayes attempted to

grab appellant’s hands and instead appellant pulled him into the cell and positioned himself between

Corporal Mayes and the cell door. As the two grappled, appellant hit Corporal Mayes in the head a

second time. Corporal Mayes then slipped, lost his balance, hit his chin on the desk or the toilet,

and lost consciousness for several seconds. When he regained consciousness, he saw that backup

had arrived and appellant was standing against the wall. On cross-examination Corporal Mayes

clarified that when appellant attempted to exit the cell, he “first put a hand up to block [appellant]

from going any further, but when [appellant] tried to push past [him] and [he] pushed [appellant]

into the cell.” Corporal Mayes also acknowledged that he knew appellant frequently had filed

grievances and complaints.

        Officer Dabney testified that when he opened appellant’s cell door upon Corporal Mayes’

return, he observed appellant attempt to exit the cell and heard appellant ask for a sergeant. Officer

Dabney heard Corporal Mayes tell appellant that he could not speak to a sergeant as trays and bags

were being distributed. Appellant, however, continued to try to push past Corporal Mayes. To stop

appellant from leaving Corporal Mayes put his arm up to block appellant’s exit. Appellant stated

“[d]on’t touch me” and tried to push past Corporal Mayes again. Corporal Mayes put his arms up

again, and appellant struck him in the face.




                                                  -4-
        Officer Dabney called for staff to respond to help, and he proceeded to the cell; however,

Watford prevented him from entering. At that point, Officer Dabney saw that Corporal Mayes had

fallen and was lying on the ground. Appellant had Corporal Mayes’ “shirt in his hand and was

drawing back with a closed fist, but he did not proceed to hit [Corporal Mayes].” Seconds later

more staff responded, handcuffed appellant, and took him to the medical unit. Officer Dabney

observed a gash on Corporal Mayes’ chin and a mark on his head from which he was bleeding. On

cross-examination Officer Dabney testified that he did not see appellant stumble backwards when

Corporal Mayes pushed him. When he arrived at the cell door, he saw Corporal Mayes and

appellant grappling on the floor, but his attention was focused on Watford.

        Appellant moved to strike the evidence as to the abduction charge. The trial court denied

the motion.

        Testifying for appellant, Antwon Dean stated that he was housed at the jail in the same unit

as appellant in a second level cell across from appellant’s cell. During tray distribution on April 28,

Dean observed Corporal Mayes grab appellant by the shoulder and push him to the back of the cell.

Dean stated that no one from Riverside Office of Professional Review tried to speak with him about

this incident and that he did not have a prior relationship with appellant. Dean reiterated that

Corporal Mayes “was standing outside of the door, [appellant] was standing in the doorway, and

then he, like, pushed him into the cell.”

        Appellant testified in his own defense. He attested that when Corporal Mayes came to his

cell, he was sitting on a stool in the middle of the floor talking to Watford. Once Corporal Mayes

came into the cell to set the bag on the table he immediately stood up and attempted to leave the

cell. Appellant explained that he was attempting to “avoid a confrontation” by leaving the cell

while Corporal Mayes was inside because “staff [are] not supposed to be in the cell with an inmate

unless a supervisor is with them.” Corporal Mayes grabbed appellant’s shoulder and pushed,

                                                 -5-
causing appellant to stumble backwards. Appellant repeatedly asked for a supervisor while

Corporal Mayes stood in the doorway. Appellant testified that Corporal Mayes then “grabbed [him]

out of the blue and drove [him] backwards into the cell” and the pair grappled until backup officers

arrived. Appellant testified that grappling meant that they were “holding on to (sic) each other, you

know. I guess jockeying for position.” Appellant denied that he struck Corporal Mayes or refused

to let Corporal Mayes leave the cell.

       At the conclusion of all the evidence, appellant renewed his motion to strike the evidence as

to the abduction charge, and the trial court granted the motion. Appellant then argued in closing

that the corrections officers should not be believed. Corporal Mayes was aware that appellant often

filed grievances. Appellant emphasized that the jail’s investigator did not speak with him nor any of

the other inmates and only with Corporal Mayes, suggesting, he argued, that it was assumed

Corporal Mayes was “in the right and the inmate was in the wrong.”

       After hearing argument from counsel, the trial court convicted appellant of assault and

battery of a Department of Corrections officer. The trial court noted that although Corporal Mayes

indicated he slipped, the injuries to his face were likely caused by the scuffle both men admitted

occurred. This appeal follows.

                                    STANDARD OF REVIEW

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original)

(quoting Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does

not ask itself whether it believes that the evidence at the trial established guilt beyond a

reasonable doubt.’” Id. (alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204,

228 (2018)). “Rather, the relevant question is whether ‘any rational trier of fact could have

                                                 -6-
found the essential elements of the crime beyond a reasonable doubt.’” Vasquez v.

Commonwealth, 291 Va. 232, 248 (2016) (quoting Williams v. Commonwealth, 278 Va. 190, 193

(2009)). “If there is evidentiary support for the conviction, ‘the reviewing court is not permitted

to substitute its own judgment, even if its opinion might differ from the conclusions reached by

the finder of fact at the trial.’” McGowan, 72 Va. App. at 521 (quoting Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018)).

                                             ANALYSIS

        Appellant, through counsel, contends that the evidence was insufficient to convict him of

assault and battery of a corrections officer because he was “merely defending himself after the

officer pushed him multiple times.” Appellant, pro se, appears to argue that he unknowingly and

unintelligently waived his constitutional rights because the trial court failed to ask him particular

questions pertaining to his constitutional rights and preparedness for trial. Additionally, appellant

appears to argue that he had ineffective assistance of counsel at trial. We will address appellant’s

arguments through counsel and his pro se arguments separately below.

        Appellant, through counsel, contends that the evidence was insufficient to convict him of

assault and battery of a corrections officer. Appellant argues that he was “merely defending himself

after the officer pushed him multiple times.” The trial court, he argues, should not have found the

officers credible when an independent witness who corroborated appellant’s version of events

testified. Appellant contends that because there is a reasonable hypothesis that he was simply

defending himself, the evidence is insufficient to support his conviction.

        “The fact finder, who has the opportunity to see and hear the witnesses, has the sole

responsibility to determine their credibility, the weight to be given their testimony, and the

inferences to be drawn from proven facts.” Commonwealth v. McNeal, 282 Va. 16, 22 (2011)

(quoting Taylor v. Commonwealth, 256 Va. 514, 518 (1998)). “In conducting our analysis, we are

                                                  -7-
mindful that ‘determining the credibility of the witnesses and the weight afforded the testimony of

those witnesses are matters left to the trier of fact, who has the ability to hear and see them as they

testify.’” Raspberry v. Commonwealth, 71 Va. App. 19, 29 (2019) (quoting Miller v.

Commonwealth, 64 Va. App. 527, 536 (2015)). “The ‘reasonable hypothesis of innocence’

concept is also well defined. The Commonwealth need exclude only reasonable hypotheses of

innocence that ‘flow from the evidence itself, and not from the imagination’ of the defendant.”

Kelley v. Commonwealth, 69 Va. App. 617, 629 (2019) (quoting Pijor v. Commonwealth, 294

Va. 502, 512 (2017)).

        “Self-defense is an affirmative defense which the accused must prove by introducing

sufficient evidence to raise a reasonable doubt about his guilt. Whether an accused proves

circumstances sufficient to create a reasonable doubt that he acted in self-defense is a question of

fact.” Hughes v. Commonwealth, 39 Va. App. 448, 464 (2002) (quoting Smith v.

Commonwealth, 17 Va. App. 68, 71 (1993)).

        The trial court specifically rejected appellant’s version of the event and found Corporal

Mayes’ and Officer Dabney’s testimony to be more credible than Dean’s and appellant’s. “In its

role of judging witness credibility, the fact finder is entitled to disbelieve the self-serving testimony

of the accused and to conclude that the accused is lying to conceal his guilt.” Flanagan v.

Commonwealth, 58 Va. App. 681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App.

505, 509-10 (1998)). Because the trial court considered appellant’s version of the event and

rejected it, we will only reverse the trial court’s decision to convict appellant if it is “plainly wrong

or there is no evidence to support it.” Kelly v. Commonwealth, 41 Va. App. 250, 257 (2003)

(en banc).




                                                   -8-
                [I]f any person commits an assault or an assault and battery against
                another knowing or having reason to know that such other person
                is . . . a correctional officer as defined in § 53.1-1 . . . engaged in
                the performance of his public duties anywhere in the
                Commonwealth, such person is guilty of a Class 6 felony[.]

Code § 18.2-57(C). “‘Correctional officer’ means a duly sworn employee of the Department of

Corrections whose normal duties relate to maintaining immediate control, supervision and custody

of prisoners confined in any state correctional facility.” Code § 53.1-1.

        Considering all the evidence in the light most favorable to the Commonwealth, there is no

basis to disturb the trial court’s verdict. The trial court heard testimony that Corporal Mayes was in

uniform and displaying his badge of authority on April 28, 2020. When Corporal Mayes attempted

to give appellant his Ramadan bag, appellant became belligerent and tried to exit the cell. Appellant

ignored Corporal Mayes’ commands not to leave the cell, but appellant continued toward the cell

door. Corporal Mayes impeded appellant’s progress until appellant struck Corporal Mayes in the

head. Appellant pulled Corporal Mayes into the cell and struck him a second time. Corporal Mayes

testified that he slipped, lost balance, hit his chin on the table or toilet, and lost consciousness. As a

result of the incident, Corporal Mayes had a gash on his chin and was bleeding from his temple.

The record fully supports the trial court’s conclusion that appellant purposely and unjustifiably

struck Corporal Mayes knowing he was a corrections officer. Because the trial court’s findings are

not plainly wrong or without evidence to support them, we will not disturb the trial court’s ruling.

        Appellant, pro se, appears to argue that he unknowingly and unintelligently waived his

constitutional rights because the trial court failed to ask him “whether he had all of his witnesses to

proceed to trial, whether he viewed all of the evidence against him, whether he understood his

rights, whether he was satisfied by his attorney’s assistance, and whether he was ready to proceed to

trial.” Appellant contends that if the trial court had asked him these questions it would have

prompted him to ask his attorney questions about the evidence and witnesses. He argues that he


                                                   -9-
would have asked his attorney why he had not been able to review the evidence himself and why

only one of the witnesses that he had given trial counsel was present. Finally, appellant appears to

argue that he had ineffective assistance of counsel at trial.

        “In accepting the defendant’s plea, the judge must determine if the accused is aware of his

constitutional rights, the nature of the charges against him, and whether the plea is intelligently and

voluntarily made, all of which must appear on the record.” Sisk v. Commonwealth, 3 Va. App. 459,

463 (1986) (articulating the procedure taken in criminal matters that ensures a defendant is informed

of, understands, and voluntarily waives—if applicable—his constitutional rights). “If the record

affirmatively shows that the plea was intelligently and voluntarily entered, that is enough.” Id.

(quoting Wade v. Coiner, 468 F.2d 1059, 1060 (4th Cir. 1972)).

        In this case, the record affirmatively shows that appellant’s not guilty plea was entered

knowingly, voluntarily, and intelligently. The evidence plainly shows that appellant signed a

written plea form indicating that he understood the charges against him, had spoken with his

attorney, and had been informed of his right to a jury trial. Appellant affirmed, in writing, that he

was pleading not guilty freely and voluntarily and that he wished to be tried by a judge instead of a

jury. On the day of trial, the court conducted a colloquy with appellant, and he verbally

acknowledged that he understood the questions on the form, that he had an opportunity to ask

questions if he did not understand the form, and that he answered the questions on the form

truthfully. He affirmed that he wished to proceed with a trial by judge. Appellant then proceeded to

trial where, through counsel, he confronted witnesses against him, presented evidence in his favor,

and exercised his right to testify in his defense. Appellant does not allege that he suffered from

intimidation or ignorance. As such, there is nothing in the record to indicate that appellant’s not

guilty plea was anything other than knowing, voluntary, and intelligent.




                                                  - 10 -
        Finally, this Court declines to review appellant’s pro se argument that trial counsel was

ineffective. “Claims of ineffective assistance are not cognizable on direct appeal . . . .” Vay v.

Commonwealth, 67 Va. App. 236, 260 (2017); see Lenz v. Commonwealth, 261 Va. 451, 460

(2001) (“Claims raising ineffective assistance of counsel must be asserted in a habeas corpus

proceeding . . . .”).

                                          CONCLUSION

        The trial court’s judgment was not plainly wrong or without evidence to support it. The

evidence at trial sufficiently proved appellant assaulted and battered a corrections officer.

Additionally, appellant’s not guilty plea was knowingly, intelligently, and voluntarily given.

Accordingly, we affirm the trial court’s judgment and grant the motion for leave to withdraw.

See Anders, 386 U.S. at 744. This Court’s records shall reflect that James Reid is now

proceeding without the assistance of counsel in this matter and is representing himself on any

further proceedings or appeal.

                                                                                           Affirmed.




                                               - 11 -